Case 1:21-cv-02115-AT Document16 Filed 03/29/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
MEI KUM CHU, SAU KING CHUNG, and DOC #
QUN XIANG LING, individually and on behalf DATE FILED: _ 3/29/2021 _
of all others similarly situated,
Plaintiffs,

-against- 21 Civ. 2115 (AT)

CHINESE-AMERICAN PLANNING COUNCIL ORDER

HOME ATTENDANT PROGRAM, INC.,

 

Defendant.
ANALISA TORRES, District Judge:

 

The Court has reviewed the parties’ letters at ECF Nos. 14 and 15. Accordingly:

1. Defendant’s motion to dismiss is DENIED without prejudice to renewal in a
motion that complies with the Court’s Individual Practices in Civil Cases;

2. By April 15, 2021, Defendant shall file its opposition papers to Plaintiffs’
motion to remand: and

3. By April 26, 2021, Plaintiffs shall file their reply.

The Clerk of Court is directed to terminate the motions at ECF Nos. 10, 14—15.
SO ORDERED.

Dated: March 29, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
